Citation Nr: 0530157	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  03-23 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).   
 
2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus.   
 
3.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities, claimed as secondary to 
service-connected diabetes mellitus.   
 
4.  Entitlement to service connection for diabetic 
retinopathy, claimed as secondary to service-connected 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from February 1969 to December 
1970.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(2004).  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from July 2002 and February 2003 RO rating 
decisions.  The July 2002 RO decision, in pertinent part, 
denied service connection for hypertension, claimed as 
secondary to service-connected diabetes mellitus; denied 
service connection for peripheral neuropathy, claimed as 
secondary to service-connected diabetes mellitus; and denied 
service connection for diabetic retinopathy, claimed as 
secondary to diabetes mellitus.  

The February 2003 RO decision denied service connection for 
PTSD.  In October 2003, the veteran provided testimony at a 
personal hearing at the RO.  

A March 2005 RO decision, in pertinent part, granted 
secondary service connection for peripheral neuropathy of the 
right lower extremity and for peripheral neuropathy of the 
left lower extremity.  Therefore, the issue of service 
connection for peripheral neuropathy of the lower 
extremities, claimed as secondary to service-connected 
diabetes mellitus is no longer on appeal.  The issue of 
service connection for peripheral neuropathy of the upper 
extremities, claimed as secondary to service-connected 
diabetes mellitus remains on appeal.  In July 2005, the 
veteran testified at a Board videoconference hearing.  


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to this claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e. under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet.App. 124 (2002); Fossie v. West, 12 Vet.App. 1 (1998); 
Cohen v. Brown, 10 Vet.App. 128 (1997); Doran v. Brown, 6 
Vet.App. 283 (1994).  

The veteran claims service connection for PTSD based on 
alleged stressors in Vietnam.  According to his DD Form 214, 
while in the Army the veteran served in Vietnam from February 
1970 to December 1970.  His military occupational specialty 
was listed as an ammunition renovation specialist.  He was 
awarded decorations indicating service in Vietnam, but not 
evidencing combat.  The veteran's service personnel records 
and service medical records are apparently unavailable.  

Post-service medical records show multiple diagnoses of PTSD.  
An April 2003 VA psychiatric examination report noted that 
the veteran reported that a majority of his time in Vietnam 
was with the 630th Ordinance Company in the areas of "Quin 
tree", Phu Bai and Qui Nhon.  He stated that while he was in 
Phu Bai and Qui Nhon, the ammunition depot took incoming fire 
as well as sniper fire that caused him to fear for his life 
and experience intense fear.  The veteran also stated that 
while at the depot, the Vietcong set a trap of hand grenades 
that detonated killing another soldier (who he attempted to 
name).  He noted that he was five hundred yards away from the 
explosion.  The veteran also reported that he witnessed a 
child who was strapped with hand grenades and exploded.  He 
stated that he witnessed a soldier shoot a Vietnamese child 
because he thought a stick he was aiming at a truck was a 
weapon.  The veteran further reported that he saw bodies on 
the side of the road.  

The diagnoses were PTSD, chronic; major depressive disorder, 
moderate, recurrent; and polysubstance dependence by history 
and sustained full remission.  The examiner commented that 
the claims file was reviewed and that no evidence of the 
military traumas was found.  The examiner stated that if the 
stressors could be verified, then a diagnosis of PTSD 
appeared to be warranted.  Other VA treatment entries of 
record show multiple diagnoses of PTSD.  

The RO has essentially denied service connection for PTSD on 
the basis that the veteran's alleged stressors have not been 
verified.  The RO has indicated that the evidence fails to 
affirmatively show that the veteran had PTSD due to inservice 
trauma.  

The Board notes that in addition to the April 2003 VA 
psychiatric examination report, noted above, the veteran has 
provided various statements of claimed Vietnam stressors.  
For example, in a PTSD questionnaire received in October 
2002, the veteran reported that he served with the 630th 
Ordinance Company.  He stated that he witnessed a dear friend 
getting blown up in a truckload of ammunition.  The veteran 
also reported that he had witnessed other company members and 
friends being hit by incoming mortar rounds.  He reported 
that such incidents occurred between March 1970 and May 1970 
and named soldiers who were wounded or killed in action.  In 
a PTSD questionnaire received in August 2003, the veteran 
reported that he had witnessed an enemy attack on an 
ammunition depot and that a soldier was killed in action.  He 
listed the soldier's name and stated that such attack took 
place in the area of Qui Nhon in August 1970.  

At the October 2003 RO hearing, the veteran testified that he 
had guard duty during incidents of mortar and rocket attacks 
as well as sniper fire.  He additionally stated that he saw a 
little Vietnamese boy shot for pointing a stick at a truck.  
The veteran also referred to the incident at Qui Nhon where 
hand grenades were sabotaged.  

At the July 2003 Board hearing, the veteran reported that in 
Qui Nhon and Phu Tai, he witnessed Vietnamese being beaten by 
Korean soldiers.  The veteran also stated that there was 
incoming fire at the Phu Tai at an ammunition depot.  He 
reported that such occurred around Thanksgiving (November 
1970).  The veteran specifically stated that there was sniper 
fire and incoming rounds.  He noted that he was attached to 
the 630 Ordinance Company and the 504th Ordinance Company.  

As noted above, the veteran has specifically stated that he 
was exposed to stressors, including mortar fire.  The Board 
observes that a mortar attack may in some cases be a 
satisfactory stressor for PTSD.  See Pentecost, supra.  

The Board notes that the veteran is also claiming service 
connection for hypertension, peripheral neuropathy of the 
upper extremities, and for diabetic retinopathy, all claimed 
as secondary to service-connected diabetes mellitus.  As to 
such claims, he was last afforded a VA diabetes mellitus 
examination in March 2005.  The assessment included non-
insulin dependent diabetes mellitus.  It was also noted that 
the veteran had non-insulin dependent diabetes mellitus with 
hypertension and peripheral neuropathy as a possible 
complication related to diabetes.  The examiner commented 
that the veteran had a history of hypertension which followed 
the diagnosis of diabetes; hence such could be a complication 
of diabetes.  The assessment also included early peripheral 
neuropathy, as described, because of lack of vibratory 
sensation, bilateral feet.  The examiner noted that there was 
no evidence of background diabetic retinopathy and no 
evidence of current diabetic neuropathy.  

The Board observes that there is no indication that the 
examiner reviewed the veteran's claims folder.  As noted 
above, the examiner stated that the veteran's hypertension 
followed the diagnosis of diabetes and, therefore, it could 
be a complication of diabetes.  However, such history was 
apparently solely provided by the veteran.  

Further, the Board notes that at the July 2005 Board hearing, 
the veteran testified that he had received recent VA 
treatment for his claimed disorders at the New Orleans, 
Louisiana, VA Medical Center.  As additional VA medical 
records which may be pertinent to his claims have been 
identified, they should be obtained.  See Bell v. Derwinski, 
2 Vet.App. 611 (1992).  

Given such factors, it is the judgment of the Board that the 
duty to assist the veteran with his claims includes trying to 
verify his claimed stressors through the service department, 
obtaining any pertinent treatment records, including VA 
treatment records, and providing him with a VA examination.  
Id.  

Accordingly, these issues are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C., for the 
following:  

1.  Obtain copies of all the veteran's VA 
medical records concerning PTSD, 
hypertension, peripheral neuropathy of 
the upper extremities, and diabetic 
retinopathy and dated from January 2003 
to the present, from the New Orleans, 
Louisiana, VA Medical Center.  

2.  Ask the veteran to identify any other 
post-service VA and non-VA medical 
providers who have examined or treated 
him for PTSD, hypertension, peripheral 
neuropathy of the upper extremities, and 
diabetic retinopathy, that the VA does 
not have.  Then obtain copies of the 
related medical records which are not 
already in the claims folder.  

3.  Forward the veteran's statements of 
alleged PTSD stressors, as well as any 
other relevant evidence, to the U.S. 
Armed Services Center for Unit Records 
Research (CURR), and request that 
organization investigate and attempt to 
verify the alleged stressors.  If more 
detailed information is needed for such 
research, the veteran should be given an 
opportunity to provide it.  CURR should 
also be asked to provide copies of unit 
histories of the veteran's unit during 
the time he was in Vietnam.    

4.  If a stressor is verified, or evidence 
that the veteran engaged in combat with 
the enemy is obtained, the veteran should 
be scheduled for a VA examination to 
determine whether he had PTSD and whether 
any PTSD is related to a confirmed 
stressor in service.  

5.  Have the veteran undergo a VA 
examination to determine the nature and 
etiology of his claimed hypertension, 
peripheral neuropathy of the upper 
extremities, and diabetic retinopathy, if 
any.  The claims folder must be provided 
to and reviewed by the examiner in 
conjunction with the examination.  Based 
on a review of historical records and 
medical principles, the examiner should 
provide a medical opinion, with adequate 
rationale, as to the approximate date of 
onset and etiology of any diagnosed 
hypertension, peripheral neuropathy of the 
upper extremities, and diabetic 
retinopathy, including any relationship 
with his period of service from February 
1969 to December 1970.  The examiner 
should also specifically comment as to 
whether or not any current hypertension, 
peripheral neuropathy of the upper 
extremities, or diabetic retinopathy was 
caused by or permanently worsened by his 
service-connected diabetes mellitus.  

6.  Thereafter, the RO should review the 
claims for service connection for PTSD, 
service connection for hypertension, 
claimed as secondary to service-connected 
diabetes mellitus; service connection for 
peripheral neuropathy of the upper 
extremities, claimed as secondary to 
diabetes mellitus; and service connection 
for diabetic retinopathy, claimed as 
secondary to service-connected diabetes 
mellitus.  If the claims are denied, the 
RO should issue a supplemental statement 
of the case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


